Citation Nr: 9933574	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-28 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for the service-connected 
sacroiliac strain with diffuse osteoarthritis, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to June 
1946.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating action of 
the Newark, New Jersey Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 1997, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is associated with the record.  

The Board remanded the case in November 1997 for additional 
development.


REMAND

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The veteran in the present case has claimed an 
increase in severity.  Inasmuch as the veteran has submitted 
a well-grounded claim, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

When the Board initially reviewed the veteran's appeal, it 
was noted that VA examinations conducted to date had not 
included consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (1999).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  It was contemplated that an examination conducted on 
remand would provide sufficient detail to rate the veteran's 
service-connected back disability.  Specifically, in light of 
the veteran's complaints of pain, the examination ordered on 
remand was to include medical determinations on whether the 
low back exhibited pain with use, weakened movement, excess 
fatigability, incoordination, or any other functionally 
disabling symptom.  Additionally, these determinations were 
to be expressed in terms of additional range-of-motion loss 
beyond that already demonstrated clinically.  

The veteran was afforded a VA examination in August 1998; 
however, that examination did not address all elements 
requested by the Board.  Although the examiner noted that 
"[d]uring flare-ups it is possible that [the veteran] may 
have more limitation of motion of his back," there was no 
quantifiable explanation given as to how these symptoms 
affected the veteran, such as in terms of additional range-
of-motion loss beyond that clinically found.  DeLuca requires 
that this be done.  Furthermore, those findings are necessary 
in order to enable the Board to determine whether the 
severity of the symptoms of the service-connected back 
disorder are so limiting and painful on use as to warrant an 
evaluation analogous to unfavorable ankylosis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

It was also noted in the prior remand that the issue of 
entitlement to service connection for disc disease as a 
secondary disability was inextricably intertwined with the 
claim for increased rating.  It was requested that the 
examination conducted on remand include an opinion as to the 
etiology of any currently demonstrated disc disease.  No such 
opinion was provided, nor did the examiner address the 
earlier diagnosis of disc disease.  (See the report of the 
April 1997 VA examination).  The RO was also instructed to 
adjudicate the claim of entitlement to service connection for 
disc disease, to include as secondary to a service-connected 
disability.  The RO did not do so.  The Board notes that the 
highest rating provided for intervertebral disc syndrome 
under Diagnostic Code 5293 is 60 percent.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.  

In view of the foregoing, and to ensure that VA has met its 
duty to assist the veteran in developing the facts pertinent 
to the claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for back 
disability since March 1998.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
sacroiliac strain with osteoarthritis and 
to determine the likely etiology of any 
demonstrated disc disease.  The claims 
folder and a copy of this remand should 
be made available to the examiner prior 
to the examination so that the pertinent 
clinical records can be reviewed in 
detail.  In addition, the examiner should 
elicit a complete history from the 
veteran.  Any indicated special studies 
necessary to address the extent of 
functional impairment due to the 
veteran's service-connected sacroiliac 
strain with osteoarthritis should be 
conducted, and all pertinent clinical 
findings should be reported in detail.  
Findings that take into account all 
functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45 should be 
included.  That is, any functional 
impairment identified should be expressed 
in terms of additional range of motion 
loss beyond that clinically demonstrated.  
See DeLuca, supra.  Based on the 
examination and review of the record, the 
examiner is also requested to express an 
opinion as to the medical probability 
that any currently demonstrated disc 
disease is the proximate result of the 
veteran's service-connected sacroiliac 
strain with osteoarthritis.  Complete 
rationale for any opinion expressed must 
be provided. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claims.  This should 
include consideration of the claim for 
increase and the claim of service 
connection for disc disease, to include 
as secondary to a service-connected 
disability.  If service connection for 
disc disease is denied, the veteran 
should be properly notified thereof and 
provided his appellate rights.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


